¶20 (dissenting) — The majority erroneously concludes a judgment is final under RCW 10.73-.090(3)(b) when the appellate court issues its mandate disposing of a timely direct appeal from both the conviction and the sentence. I would hold a judgment is final under RCW 10.73.090(3)(b) when the appellate court issues its mandate disposing of a timely direct appeal from the *956conviction and affirm the Court of Appeals’ conclusion that Scott W. Skylstad’s personal restraint petition was time-barred. I respectfully dissent.
Fairhurst, J.
*956¶21 The court’s primary goal in construing a statute is to determine and give effect to the legislature’s intent. Am. Cont’l Ins. Co. v. Steen, 151 Wn.2d 512, 518, 91 P.3d 864 (2004) (citing State v. Watson, 146 Wn.2d 947, 954, 51 P.3d 66 (2002)). We generally begin our analysis with the text of the statute. Id. “ £[A] statute is ambiguous if it can be reasonably interpreted in more than one way.’ ” Yousoufian v. Office of King County Executive, 152 Wn.2d 421, 433, 98 P.3d 463 (2004) (quoting Vashon Island Comm, for Self-Gov’t v. Wash. State Boundary Review Bd., 127 Wn.2d 759, 771, 903 P.2d 953 (1995)). “When a statute is ambiguous, ‘this court will resort to principles of statutory construction, legislative history, and relevant case law to assist in interpreting it.’ ” Id. at 434 (quoting Watson, 146 Wn.2d at 955). However, a statute’s failure to define a term or terms does not necessarily render it ambiguous. Ravenscroft v. Wash. Water Power Co., 136 Wn.2d 911, 920, 969 P.2d 75 (1998). “Rather, an undefined term should be given its plain and ordinary meaning unless a contrary legislative intent is indicated.” Id. at 920-21 (citing Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 813, 828 P.2d 549 (1992)). “Courts often look to standard dictionaries to determine the ordinary meaning of words.” Id. at 922.
¶22 RCW 10.73.090(1) states, “[n]o petition or motion for collateral attack on a judgment and sentence in a criminal case may be filed more than one year after the judgment becomes final.” RCW 10.73.090(3) states, “a judgment becomes final” when (a) “it is filed with the clerk of the trial court,” (b) “an appellate court issues its mandate disposing of a timely direct appeal from the conviction,” or (c) “the United States Supreme Court denies a timely petition for certiorari to review a decision affirming the conviction on direct appeal.” Because Skylstad filed a direct appeal of his conviction, only subsection (b) of RCW 10.73.090(3) is applicable here.
*957¶23 RCW 10.73.090 does not define the words “judgment,” “sentence,” or “conviction.” Thus, we must analyze their plain and ordinary meaning to determine if the statute is ambiguous.
¶24 Black’s Law Dictionary defines “judgment” as “[a] court’s final determination of the rights and obligations of the parties in a case.” Black’s Law Dictionary 858 (8th ed. 2004) (emphasis added). It defines “sentence” as “[t]he judgment that a court formally pronounces after finding a criminal defendant guilty, the punishment imposed on a criminal wrongdoer.” Id. at 1393 (emphasis added). It defines “conviction” as “[t]he act or process of judicially finding someone guilty of a crime; the state of having been proved guilty.” Id. at 358 (emphasis added).
¶25 It is clear that the words “judgment,” “sentence,” and “conviction” are not interchangeable, as the majority concedes. Majority at 953. Rather, the “judgment” is the court’s formal decision or order in a case, the “sentence” is the punishment imposed on a defendant for the crime committed, and the “conviction” is the act of judicially finding a defendant guilty of committing the crime. Once we have determined the meaning of the words used in the statute, we must determine whether the statute is ambiguous and whether it requires application of the statutory interpretation canons.
¶26 RCW 10.73.090(1) clearly allows a defendant to file a petition or motion for a collateral attack on a “judgment” and “sentence” no more than one year after the “judgment” is final. RCW 10.73.090(3)(b) clearly defines the finality of a “judgment” as the date that the appellate court issues its mandate disposing of a defendant’s timely direct appeal from his or her “conviction.” The majority insists that in order to give meaning to the fact that RCW 10.73.090(1) allows a defendant to file a petition or motion for a collateral attack on a sentence, RCW 10.73.090(3)(b) must mean the date the appellate court issues the “mandate that terminates review of both conviction and sentence.” Major*958ity at 953. But there is nothing in the statute that would suggest such a requirement.
¶27 Indeed, RCW 10.73.090(3)(b) could not be more clear in stating that the appellate court’s mandate disposing of the defendant’s timely direct appeal from his or her “conviction” renders the judgment “final.” “The court may not add language to a clear statute, even if it believes the Legislature intended something else but failed to express it adequately.” State v. Chester, 133 Wn.2d 15, 21, 940 P.2d 1374 (1997). While it is true that RCW 10.73.090(1) allows a defendant to file a petition or motion for a collateral attack on the “judgment” and “sentence,” that fact alone does not require the finality of the “judgment” to be based on both the “conviction” and the “sentence” if the statute does not require it.
¶28 The court should not read into a statute words that are not there. If the legislature had wanted to base finality of a judgment on both the conviction and the sentence, as the majority finds, it would have said so. The legislature’s purpose in enacting RCW 10.73.090 was to restrict the time for a defendant to raise a collateral attack on his or her judgment and sentence. It defined that time as when the judgment becomes final and specifically outlined what final meant in RCW 10.73.090(3).
¶29 I would affirm the Court of Appeals and hold that Skylstad’s collateral attack was time-barred because his judgment was final when the appellate court issued its mandate disposing of his timely direct appeal from his conviction. I respectfully dissent.
Madsen, Bridge, and Owens, JJ., concur with Fairhurst, J.